Mr. Justice Boggs delivered the opinion of the court: The constitutional direction set forth in section 1 of article 9 of the constitution of 1870, that such public revenue as is needful shall be secured by levying taxes by valuation so that each person or corporation shall pay a tax in proportion to his, her or its property, is modified by section 3 of the same article, which provides that the General Assembly may, by laws general in their operation, exempt from taxation such “property as may be used exclusively for agricultural and horticultural societies, for school, religious, cemetery and charitable purposes.” Section 3 does not exempt any property devoted to such purposes from taxation, but has efficacy only to authorize the General Assembly to provide for such exemptions by a general act enacted for that purpose. (People v. Anderson, 117 Ill. 50.) The General Assembly, at its session in the year 1872, in pursuance of these constitutional provisions, adopted a general act entitled “An act for the assessment of property and for the levy and collection of taxes,” approved March 30, 1872, (Starr & Cur. Stat. 1896, chap. 120,) and in section, 2 of said act specified the classes of property which, in the wisdom of the law-making body, should not be called upon to contribute to the revenues of the State. The second subdivision of said section 2 of said act relates to and governs the exemptions of the property of religious corporations and organizations. It is as follows: “All church property actually and exclusively used for public worship, when the land (to be of reasonable size for the location of the church building) is owned by .the congregation.” It will be observed that while the constitution authorizes the General Assembly to relieve all property “used exclusively for * * * religious purposes” from assessment for taxation, the law-making department of the State did not deem it the better part of wisdom to extend the exemption to that extent, and only authorized the exemption of such “church property” as should be exclusively used for “public worship.” i It then arises for decision whether said lot No. 2 is used for “public worship.” There are many uses, religious in purpose, to which property may be devoted other than that of “public worship.” It is, therefore, clearly not sufficient that the lot and building thereon is used for “religious purposes,” but it is essential that it shall be used for that particular character of “religious purposes” which is properly known as “public worship.” All statutes for the exemption of property from taxation are to be strictly construed against the exemption and in favor of the State and taxation. An exemption cannot be raised by implication, but the intention to relieve from the burden of taxation must appear affirmatively. If there be an ambiguity as to what is exempt, it must operate against the owners of the property and in favor of the public, and all reasonable doubts as to the proper interpretation of a statute providing for exemptions from taxation must be solved in favor of the State. (Northwestern University v. People, 80 Ill. 333; Bloomington Cemetery Ass. v. People, 170 id. 377; Sanitary District of Chicago v. Martin, 173 id. 243; People v. Chicago Theological Seminary, 174 id. 177.) It is therefore essential to the exemption of church property under said second subdivision of section 2 of the Revenue act that it shall be “actually and exclusively used for public worship,” within the meaning of those words as employed in the statute. The words “public worship” do not seem to have been defined by the courts when used in a statute as descriptive of property to be exempted from the burden of taxation. If susceptible of more than one meaning the words are, as is the statute itself, to be given the meaning" which is the most favorable to the right of the State to subject the property to taxation. A more liberal construction and definition might, perhaps, be adopted if it became necessary to construe those words when employed in a statute designed to protect assemblages of people from interruption and disturbance. But that question is not here involved. In Hamsher v. Hamsher, 132 Ill. 273, we were called upon to determine whether the Young Men’s Christian Association of Decatur, Illinois, was a corporation organized for the purpose of “religious worship.” If formed for the purposes of “religious worship” the association could not take a tract of one hundred and sixty acres of land devised under the will of one David F. Hamsher, for the reason section 42 of the “Act concerning corporations,” approved April 18,1872, (1 Starr & Cur. Stat. 1896, p. 1026,) prohibited any corporation “formed for religious purposes” from receiving, by devise, gift or purchase, land exceeding in "quantity (including that already held by the corporation) ten acres, etc. We there adopted one of the definitions given by Mr. Webster of the word “worship,” as follows: “The act of paying honor to the Supreme being; religious reverence or homage; adoration paid to God, or a being viewed as God,” and held that the association, though formed to “promote growth in grace and Christian fellowship among its members and ag'gressive Christian work, expressly by and for young men, and to seek out and aid worthy poor,” was not to be regarded as formed for purposes of religious worship, and hence not inhibited to accept and ¡hold the land devised to it by said will. Worship, as'there defined, may be that of an individual, and for that reason, if not for others, the definition of the word is not sufficiently comprehensive to be accepted as a definition of the term “public worship” found in the statute under consideration. Section 3 of article 2 of the constitution of 1870 is as follows: “The free exercise and enjoyment of religious profession and worship, without discrimination, shall forever be guaranteed; and no person shall be denied any civil or political right, privilege or capacity, on account of his religious opinions; but the liberty of conscience hereby secured shall not be construed to dispense with oaths or affirmations, excuse acts of licentiousness, or justify practices inconsistent with the peace or. safety of the State. No person shall be required to attend or support any ministry or place of worship against his consent,- nor shall any preference be given by law to any religious denomination or mode of worship.” Religion is defined by Mr. Webster to be “any system of faith and worship; as the religion of the Turks, of Hindoos, of Christians; true and false religion.” In Board of Education v. Menor, 23 Ohio St. 250, the word “religion,” as used in the constitution of the State of Ohio, was defined to mean “the religion of all mankind, and not the religion of any class of men.” Said section 3 of article 2 of our constitution therefore constitutes a guaranty of absolute freedom of thought and faith, whether orthodox, heterodox, Christian, Jewish, catholic, protestant, liberal, conservative, Calvinistic, Armenian, Unitarian or other religious belief, theology or philosophy, and also the right of the free exercise and enjoyment of religious professions and worship of any variety or form, the only restraint upon the free exercise of liberty of conscience being, that oaths and affirmations shall not thereby be dispensed with, licentious acts excused or practices justified which are dangerous to the peace and safety of the State. Any definition of “public worship” to be acceptable must be sufficiently broad and comprehensive to include within the beneficial operation of the statute of exemptions the church property of all congregations and every denomination or form of religious faith and worship. The difficulties attending the task of formulating a definition of the term “public worship” so that it will be applicable to and comprehend every variety of religious faith and belief and every religious philosophy of life and death, and omit none, is apparent. The question here in hand is, what is meant by “public worship” as applicable to Christ church of the city of Joliet, a corporation “organized for the purpose of public worship according to the rules and observances of the Protestant Episcopal Church of the United States of North America?” This church accepts the doctrine of the inspiration of the old and new testaments and of the divinity of Jesus Christ. Worship in that church is consequently the act of paying honor, religious reverence, homage and adoration to the God of the bible. Public worship in that church is therefore the assembling together of the members of that church in a congregation, together with others who may choose to come, for the purpose of worshiping- God in accordance with the rules and regulations and religious forms of that organization. “Public worship,” as applied to Christ church, means congregational worship of Almighty God. In the United States the word “congregation” means the members of a particular church who meet in one place to worship. (Bouvier’s Law Dic. title “Congregation.”) Every church building- which has been constructed for or is to be devoted to the purpose of providing a room or place in which the congregation of the church, and other persons who may desire to attend, may assemble for the purpose of engaging in those devotional, exercises which are properly known as “religious worship,” should, if in no part devoted to secular uses, be regarded as exclusively devoted to public worship, and, together with the land or lot, of sufficient size for the location of the building, be deemed exempt from taxation, though such church building- should also contain such adjuncts to the audience room or place for the assembling of the congregation as room for the safe keeping of the outer coats, wraps, umbrellas, etc., of the persons who are to participate in the religious exercises of worship, or rooms required in order to secure the comfort of such persons composing such worshiping congregation, or a study room for the use of the pastor in the preparation of his sermons, or rooms for Sunday schools or for sub-organizations of the church, or other purposes wholly nonsecular and as aids to general religious designs of the congregation, provided the title to the exempted property is in the church organization. A church building which has been erected or provided by the church organization for the purpose or with the view of providing a room or place for public worship does not lose its character as a church building exclusively devoted to “public worship” by reason of the occasional, or even regular, additional use of the audience room for other religious purposes of the organization, though such other purposes are not strictly “public worship,” but only auxiliaries intended to aid in the growth and development of the religious faith and character of the communicants of the church and others, and advance the general welfare and purposes of the organized church. Church buildings which are maintained for the purpose of providing a room or place where audiences or congregations are to assemble for the purpose of engaging in “public worship,” and which would not be so maintained but for the desire to provide such room or place, are in the true sense maintained exclusively for that purpose, though, as we have before said, the building may also be used for other non-secular purposes consistent with and in aid of the primary and sole purpose for which the building is maintained. It appears here that the building on said lot No. 2 here sought to be exempted from taxation has no room or place in it for “public worship,” but that the church building of said Christ church having the room for the purpose of “public worship” of the congregation of the church is situated on another lot, to-wit, lot No. 3. It further appears from the record of the case as made by the board of review, that said lot 2 is separated from lot 3, on which the church building is maintained for “public worship," by a public alley sixteen feet in width; that the building situate on said lot 2 was erected for and was formerly used as a dwelling until purchased by the congregation of Christ church; that the rooms on the second floor are now used and occupied by the janitor of the church,—whether as a residence for the janitor and his family, or rooms in which he may sleep, or in which to store articles used in the care of the church, is not disclosed; that the first floor of the building is used (1) for Sunday school purposes; (2) “for social purposes of the congregation;” (3) for such meetings of the congregation as cannot be held in the auditorium or iu the room set apart and consecrated for the religious exercises of the congregation; and (4) for the sub-organizations of the church. The meetings of the congregation to be held in this building are “such as (for some reason not disclosed) can not be held in the auditorium or room (in the church building) set apart and consecrated for the religious exercises of the congregation.” These meetings of the congregation are clearly not for “public worship," for if they were, they could be held in the auditorium or room set apart in the church building' for such meetings of the congregation. Such meetings may have been or may be to consider merely business interests of the church or benevolent or charitable undertakings, or matters pertaining to the welfare of the church or of its pastor or members of the congregation. In the absence of affirmative proof as to the purposes and character of such “meetings,” the doubt, if any should or ought arise whether they were for purposes of “public worship,” must be, as we have seen, solved in favor of the State and against the exemption of property from taxation. “Sub-organisations of the church or of the congregation” may fairly be entitled to the presumption that they wer.e created and are conducted for the highest and most commendable uses and purposes, yet it cannot be assumed the exercises of such sub-organizations constitute “public worship.” In the absence of affirmative proof that such is the case, the assumption, as we have seen, is to the contrary, for the right to enjoy exemption from taxation can only be established by strict proof of the existence of all facts necessary to create the exemption. The exercises at Sunday schools are more nearly akin to those of “public worship.” The use of the auditorium or other room in a church building proper for the exercises of a Sunday school would be entirely consistent with the view that such church building was exclusively used for the purpose of public worship; but the fact that one or more of the rooms on the first floor of this building on lot No. 2 is or are used as Sunday school rooms cannot give to the whole building, and the lot on which it stands, the character of a building “used exclusively for public worship.” The privilege of exemption from taxation was not established, and the board of review erred in declaring said lot No. 2 to be exempt. The motion of the Auditor of Public Accounts for an order to set aside and remove the decision of" the board of review must be and is allowed. The decision will be set aside and removed. Motion allowed. Wilkin, Cartwright and Hand, JJ., dissenting.